DECISION
This is the second time within ten years that this Court has had the duty of naming a Satele. The first was in the case of Moso’oi and Faga and this is the case of Faga and Teutusi, the brother of the last Satele — Moso’oi.
By the wish of the Samoan people expressed in two different Fonos this Court may take into consideration only the herditary rights of the parties and must base its decisions solely upon the determination of the question— which of them has the better hereditary right to the name.
Accordingly all testimony bearing on such questions as which of the contestants is best qualified to be the matai of the family by reason of his character, abilities and past services to former matais has been ruled out as irrelevant.
*545The Court has also ruled that all actual previous holders of the matai name are assumed to have held the name legally. Therefore that no testimony would be received attacking the validity of their titles.
Upon the uncontradicted testimony received in this case, the Court is bound to find:
1. That Faga, the proponent, is the own son of Satele Pili and the great grandson through his grandmother Lueina of Satele Laauletaupona.
2. Teutusi, the objector, is the brother of the last Satele Moso’oi, the son of Satele Uga, the grandson of Satele Moso’oi, and the great grandson of Satele Moasigiatu.
Upon this evidence, who has the better hereditary right to the name?
In the case of Moso’oi and Faga when the Court gave the name to Moso’oi, it was bound by the same rule of heredity as in this case, and in that case the decision of the Court was in favor of Moso’oi. How then can the Court reverse itself in this case, when the same Faga is a party and Teutusi is the half brother of Moso’oi by the same father Uga?
That Teutusi is the brother of Satele Moso’oi is compelling is [sic] only because Teutusi is the son of Uga as Moso’oi was. Therefore if Moso’oi was held by the Court to have a better hereditary right to the name Satele than Faga, why has not Teutusi the son of the same father not a better right than Faga ?
If it is contended that both Faga and Teutusi are own sons of a Satele then the answer must be that while Faga is descended through his father Pili in the female line from his great grandfather a Satele, Teutusi is descended through his father Uga through the male line from both his grandfather and greatgrandfather, all Sateles.
Under these circumstances and upon the evidence in the case the judgment of the Court must be in favor of *546Teutusi. The name Satele is accordingly awarded to Teutusi. Costs of $25.00 to be paid by Faga.